Exhibit 10.2

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of August 15, 2014 (this
“Amendment”), is entered into among ALBEMARLE CORPORATION, a Virginia
corporation (the “Company”), ALBEMARLE GLOBAL FINANCE COMPANY SCA, a Belgian
partnership limited by shares (“société en commandite par actions” –
“commanditaire vennootschap op aandelen”) (the “Belgian Borrower” and together
with the Company, collectively, the “Borrowers”), the Lenders party hereto, and
BANK OF AMERICA, N.A., as Administrative Agent for the Lenders (in such
capacity, the “Administrative Agent”). Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed thereto in the Credit
Agreement (as defined below and as amended by this Amendment).

RECITALS

WHEREAS, the Borrowers, the Lenders and the Administrative Agent are parties to
that certain Credit Agreement, dated as of February 7, 2014 (the “Credit
Agreement”); and

WHEREAS, the parties hereto have agreed to amend the Credit Agreement as
provided herein.

NOW, THEREFORE, in consideration of the agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

 

1



--------------------------------------------------------------------------------

AGREEMENT

1. Amendments.

(a) Section 1.01.

(i) The following definitions in Section 1.01 of the Credit Agreement are hereby
amended to read as follows:

“Consolidated EBITDA” means, for any period, for the Consolidated Group, an
amount equal to the sum of (a) Consolidated Net Income for such period plus
(b) the following to the extent deducted in calculating such Consolidated Net
Income: (i) Consolidated Interest Charges for such period, (ii) the provision
for federal, state, local and foreign income taxes payable by the Consolidated
Group for such period, (iii) the amount of depreciation and amortization expense
for such period, (iv) non-cash expenses for such period (excluding any non-cash
expense to the extent that it represents an accrual of or reserve for cash
payments in any future period), (v) non-cash goodwill impairment charges and
(vi) any non-cash loss attributable to the mark-to-market adjustments in the
valuation of pension liabilities (to the extent the cash impact resulting from
such loss has not been realized) in accordance with Accounting Standards
Codification 715 (ASC 715) plus (c) with respect to the Rockwood Acquisition,
cost synergies (net of continued associated expenses) related to operational
changes, restructurings, reorganizations, operating expense reductions,
operating improvements and similar restructuring initiatives relating to the
Rockwood Acquisition that, as of the date of calculation with respect to such
period, are reasonably anticipated by the Company in good faith to be realized
within 12 months following the Rockwood Acquisition; provided that (i) such cost
synergies are calculated on a basis that is consistent with Article 11 of
Regulation S-X under the Securities Act of 1933, (ii) the aggregate amount of
such adjustments under this clause (c) taken into account in determining
Consolidated EBITDA for any period of determination shall not exceed an
aggregate amount equal to 5% of Consolidated EBITDA for such period (determined
without giving effect to this clause (c)) and (iii) to the extent such cost
synergies are no longer reasonably expected by the Company to be realized within
12 months following the Rockwood Acquisition, then such cost synergies shall not
be included in the definition of “Consolidated EBITDA”, minus (d) to the extent
included in calculating such Consolidated Net Income, (i) non-cash income during
such period (excluding any non-cash income to the extent that it represents cash
receipts in any future period) and (ii) any non-cash gains attributable to the
mark-to-market adjustments in the valuation of pension liabilities in accordance
with Accounting Standards Codification 715 (ASC 715), all as determined in
accordance with GAAP.

“Consolidated Funded Debt” means Funded Debt of the Consolidated Group
determined on a consolidated basis in accordance with GAAP. Notwithstanding the
foregoing, solely for the purposes of determining Consolidated Funded Debt at
any time on or prior to the consummation of the

 

2



--------------------------------------------------------------------------------

Rockwood Acquisition, “Consolidated Funded Debt” shall exclude the Senior
Specified Notes (and any guarantees thereof) to the extent such notes include a
“special mandatory redemption” provision (or other similar provision) requiring
the Company (within a reasonable period of time following the occurrence of an
event set forth in clause (a) or (b)) to redeem the Specified Senior Notes if
(a) the Rockwood Acquisition is not consummated on or prior to May 15, 2015 or
(b) the Rockwood Acquisition Agreement terminates in accordance with its
terms. For avoidance of doubt, the exclusion in the immediately preceding
sentence shall not apply after consummation of the Rockwood Acquisition.

“Eurocurrency Rate” means:

(a) for any Interest Period with respect to a Eurocurrency Rate Loan:

(i) in the case of Eurocurrency Rate Loan denominated in a LIBOR Quoted
Currency, the rate per annum equal to the London Interbank Offered Rate
(“LIBOR”) or a comparable or successor rate, which rate is approved by the
Administrative Agent in consultation with the Company, as published on the
applicable Reuters screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) (in such case, the “LIBOR Rate”) at or about 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period;

(ii) in the case of Eurocurrency Rate Loan denominated in Canadian Dollars, the
rate per annum equal to the Canadian Dealer Offered Rate (“CDOR”), or a
comparable or successor rate which rate is approved by the Administrative Agent
in consultation with the Company, as published on the applicable Reuters screen
page (or such other commercially available source providing such quotations as
may be designated by the Administrative Agent from time to time) at or about
10:00a.m. (Toronto, Ontario time) on the Rate Determination Date with a term
equivalent to such Interest Period; and

(iii) in the case of any other Eurocurrency Rate Loan denominated in a Non-LIBOR
Quoted Currency (other than those specified above), the rate designated with
respect to such Alternative Currency at the time such Alternative Currency is
approved pursuant to Section 1.09; and

 

3



--------------------------------------------------------------------------------

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to the LIBOR Rate , at about 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits for a term
of one month commencing that day;

provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in consultation with the Company in connection
herewith, the approved rate shall be applied in a manner consistent with market
practice; provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied as otherwise reasonably determined by the Administrative Agent and
(ii) if the Eurocurrency Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.

“Loan Documents” means this Agreement, each Note, each Designated Borrower
Request and Assumption Agreement, each Issuer Document, the Administrative Agent
Fee Letter, the Subsidiary Guaranty and any agreement creating or perfecting
rights in Cash Collateral pursuant to the provisions of Section 2.16.

(ii) The following definitions are hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order to read as follows:

“Guarantors” means, collectively, each Subsidiary of the Company that is party
to the Subsidiary Guaranty.

“Pigments Business Disposition Agreement” means the Stock Purchase Agreement,
dated as of September 17, 2013, by and between Rockwood Specialties Group, Inc.
and Huntsman International LLC.

“Rockwood” means Rockwood Holdings, Inc., a Delaware corporation.

“Rockwood Acquisition” means the acquisition of all of the outstanding capital
stock of Rockwood pursuant to the Rockwood Acquisition Agreement.

“Rockwood Acquisition Agreement” means that certain Agreement and Plan of
Merger, dated as of July 15, 2014, by and among the Company, Rockwood and
Albemarle Holdings Corporation, a Delaware corporation.

 

4



--------------------------------------------------------------------------------

“Rockwood Funding Date” means the date on which the conditions precedent in
Section 5.03 are satisfied.

“Rockwood Notes” means the 4.625% senior notes due October 15, 2020 issued by
Rockwood Specialties Group, Inc. pursuant to that certain First Supplemental
Indenture, dated as of September 25, 2012, to the Indenture, dated as of
September 25, 2012, among Rockwood Specialties Group, Inc., the guarantors party
thereto and Wells Fargo Bank, National Association, as trustee.

“Specified Senior Notes” mean the senior unsecured notes issued and sold by the
Company or any of its Subsidiaries in connection with the Rockwood Acquisition.

“Subsidiary Guaranty” means the guaranty agreement substantially in the form of
Exhibit I hereto made by the Guarantors in favor of the Administrative Agent,
the Lenders and the other holders of the Obligations.

(iii) The pricing grid in the definition of “Applicable Rate” in Section 1.01 of
the Credit Agreement is hereby amended to read as follows:

 

Pricing

Level

  

Debt Rating

S&P/Moody’s

   Applicable Rate for
Eurocurrency Rate
Loans     Applicable Rate
for Base Rate
Loans     Letter of Credit
Fee     Facility
Fee  

1

   BBB+/Baa1 or better      1.000 %      0.000 %      1.000 %      0.125 % 

2

   BBB/Baa2      1.100 %      0.100 %      1.100 %      0.150 % 

3

   BBB-/Baa3      1.300 %      0.300 %      1.300 %      0.200 % 

4

   BB+/Ba1      1.500 %      0.500 %      1.500 %      0.250 % 

5

   worse than BB+/Ba1 or unrated      1.700 %      0.700 %      1.700 %     
0.300 % 

 

5



--------------------------------------------------------------------------------

(b) Section 3.03. Section 3.03 of the Credit Agreement is hereby amended to read
as follows:

3.03 Inability to Determine Rates.

If in connection with any request for a Eurocurrency Rate Loan or a conversion
to or continuation thereof that (i) the Administrative Agent determines that
(A) deposits in the Applicable Currency are not being offered to banks in the
applicable offshore interbank market for such currency for the applicable amount
and Interest Period of such Eurocurrency Rate Loan or (B) adequate and
reasonable means do not exist for determining the Eurocurrency Rate for the
Interest Period with respect to a Eurocurrency Rate Loan or in connection with
an existing or proposed Base Rate Loan (in each case with respect to clause (i),
“Impacted Loans”), or (ii) the Administrative Agent or the Required Lenders
determine that for any reason the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan does not adequately and
fairly reflect the cost to the Lenders of funding such Eurocurrency Rate Loan,
the Administrative Agent will promptly notify the Company and all Lenders.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurocurrency
Rate Loans in the Applicable Currency shall be suspended (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods) and (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Company may
revoke any pending request for a Borrowing, conversion or continuation of
Eurocurrency Rate Loans in the affected currency or currencies (to the extent of
the affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will
be deemed to have converted such request into a request for a Committed
Borrowing of Base Rate Loans in the amount specified therein.

(c) Section 5.03. A new Section 5.03 is hereby added to the Credit Agreement
immediately following Section 5.02 to read as follows:

5.03 Conditions to Rockwood Acquisition Funding.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the obligation of each Lender to honor a Request for Credit Extension
for up to $100,000,000 for purposes of consummating the Rockwood Acquisition is
subject to only the following conditions precedent and no other conditions
precedent:

 

6



--------------------------------------------------------------------------------

(a) The representations and warranties made by or on behalf of Rockwood in the
Rockwood Acquisition Agreement and which are material to the interests of the
Lenders (in their capacities as such) shall be true and correct in all material
respects (or, with respect to representations already qualified by concepts of
materiality, in all respects) as of the Rockwood Funding Date, but only to the
extent that the Company or any of its Affiliates has the right to terminate its
obligations under the Rockwood Acquisition Agreement or to decline to consummate
the Rockwood Acquisition as a result of a breach of such representations and
warranties in the Rockwood Acquisition Agreement.

(b) Each of the representations and warranties set forth in the following
Sections shall be true and correct in all material respects (or, with respect to
representations already qualified by concepts of materiality, in all respects)
at the time of and after giving effect to the Credit Extensions hereunder on the
Rockwood Funding Date: Sections 6.01 (with respect to subclauses (a), (b)(ii)
and (c) thereof), 6.02 (exclusive of subclause (b) thereof), 6.04, 6.13, 6.18
and 6.20.

(c) Since December 31, 2013, there has not been any event, change, conditions,
occurrence or effect, that individually or in the aggregate, has had or would
reasonably be expected to have a Company Material Adverse Effect. “Company
Material Adverse Effect” means an event, change, condition, occurrence or effect
that has had a material adverse effect on the assets, business, financial
condition or results of operations of Rockwood and the Company Subsidiaries (as
defined in the Rockwood Acquisition Agreement as in effect on the date hereof),
taken as a whole, provided, however, that no events, changes, conditions,
occurrences or effects arising out of or relating to any of the following,
either alone or in combination, shall constitute or be taken into account in
determining a Company Material Adverse Effect: (i) any change generally
affecting regulatory or political conditions in the United States, the European
Union or in any other country; (ii) any change generally affecting economic
conditions in the United States, the European Union or in any other country;
(iii) any change generally affecting the capital or financial markets, including
changes in interest or exchange rates, in the United States, the European Union
or in any other country; (iv) any change generally affecting the industries,
markets or geographical areas in which Rockwood or any Company Subsidiary
operates; (v) any hurricane, flood, earthquake or other natural disaster;
(vi) any military action, civil disturbance (other than in connection with any
labor dispute), acts of war (whether or not declared) or terrorism, or any
outbreak, escalation or worsening of any of the foregoing; (vii) any change or
proposed change in

 

7



--------------------------------------------------------------------------------

GAAP (as defined in the Rockwood Acquisition Agreement as in effect on the date
hereof) or the interpretation thereof; (viii) any change or proposed change in
applicable Law (as defined in the Rockwood Acquisition Agreement as in effect on
the date hereof) or the interpretation thereof; (ix) any change in the price or
availability of any raw material or commodity used or sold by Rockwood or any
Company Subsidiary; (x) the negotiation, execution, delivery, pendency or
performance of the Rockwood Acquisition Agreement or the consummation of the
transactions contemplated thereby, or any public disclosure relating to any of
the foregoing, or the impact of any of the foregoing on relationships,
contractual or otherwise, with customers, suppliers, lenders, employees, unions,
licensors, joint venture partners or other Persons (as defined in the Rockwood
Acquisition Agreement as in effect on the date hereof) with business
relationships with Rockwood or any Company Subsidiary or any action or inaction
by a Governmental Entity (as defined in the Rockwood Acquisition Agreement as in
effect on the date hereof) or any Proceeding (as defined in the Rockwood
Acquisition Agreement as in effect on the date hereof) or dispute brought or
threatened arising out of or relating to the matters in this clause (x);
(xi) the pendency or performance of the Pigments Business Disposition Agreement
(including any amendment or waiver thereof, consent thereunder or termination
thereof in compliance with the Rockwood Acquisition Agreement) or the
consummation of the transactions contemplated thereby (including the taking of
any action or failure to take any action contemplated by the Pigments Business
Disposition Agreement, to facilitate the consummation thereof) or any
post-closing indemnity or other liability or obligation arising out of or
relating to such agreement (it being understood that any event, change,
condition, occurrence or effect underlying any such post-closing indemnity may
be taken into account in determining a Company Material Adverse Effect), or any
public disclosure relating to any of the foregoing, or the impact of any of the
foregoing on relationships, contractual or otherwise, with customers, suppliers,
lenders, employees, unions, joint venture partners or other Persons with
business relationships with Rockwood or any Company Subsidiary, or any action or
inaction by a Governmental Entity or any Proceeding or dispute brought or
threatened arising out of or relating to the matters in this clause (xi) (it
being understood that any event, change, condition, occurrence or effect
underlying any such Proceeding that is brought after the consummation of the
transactions contemplated by the Pigments Business Disposition Agreement may be
taken into account in determining a Company Material Adverse Effect); (xii) any
action taken at the Borrower’s request; (xiii) any decline in the credit rating,
market price or trading volume of any Securities (as defined in the Rockwood
Acquisition Agreement as in effect on the date hereof) or Indebtedness (as
defined in the Rockwood Acquisition Agreement as in effect on the date hereof)
of Rockwood or any Company Subsidiary or any failure of Rockwood or any Company
Subsidiary to achieve any internal or public earnings or other financial
projections or forecasts (it being understood that any event, change, condition,
occurrence or effect underlying such decline or failure (other than any event,
change, condition, occurrence or effect relating to matters in clauses
(i) through (xii) and (xiv))

 

8



--------------------------------------------------------------------------------

may be taken into account in determining a Company Material Adverse Effect); or
(xiv) any action taken by the Borrower or its Affiliates (as defined in the
Rockwood Acquisition Agreement as in effect on the date hereof) (including any
disclosure regarding the Borrower’s plans with respect to the conduct of the
business of Rockwood following the Effective Time (as defined in the Rockwood
Acquisition Agreement as in effect on the date hereof)); except in the case of
clauses (ii), (iii) and (vii), to the extent that Rockwood and its Subsidiaries
(as defined in the Rockwood Acquisition Agreement as in effect on the date
hereof), taken as a whole, are disproportionately adversely affected thereby in
any material respect as compared to other participants in the industries in
which Rockwood and its Subsidiaries operate.

(d) Receipt by the Administrative Agent of a certificate signed by a Responsible
Officer of the Company certifying (A) that the conditions specified in Sections
5.03(a), 5.03(b) and 5.03(f) have been satisfied, (B) the current Debt Ratings
and (C) that attached thereto is a true, complete and correct copy of the
Rockwood Acquisition Agreement as of the Rockwood Funding Date.

(e) Receipt by the Administrative Agent of a Solvency Certificate in the form of
Exhibit J hereto.

(f) The Rockwood Acquisition shall have been, or shall concurrently with the
funding of Loans on the Rockwood Funding Date be, consummated in accordance with
the terms of the Rockwood Acquisition Agreement, without giving effect to any
amendment, modification, waiver or consent thereunder that is materially adverse
to the interests of the Lenders (in their capacities as such) unless such
amendment, modification, waiver or consent is approved by MLPFS (which approval
shall not be unreasonably withheld, delayed or conditioned); provided, that
(i) any increase in the purchase price shall not be deemed to be materially
adverse to the Lenders so long as such increase is not funded with the
incurrence or assumption of additional Indebtedness, (ii) any decrease in
purchase price by 10% or more shall be deemed to be materially adverse to the
Lenders and (iii) any change to the definition of “Company Material Adverse
Effect” (as defined in the Rockwood Acquisition Agreement) shall be deemed to be
materially adverse to the Lenders.

(g) Receipt by the Administrative Agent of a Committed Loan Notice duly
completed by a Responsible Officer of the Company.

 

9



--------------------------------------------------------------------------------

(h) The Company shall have paid all Attorney Costs of the Administrative Agent
to the extent invoiced prior to or on the Rockwood Funding Date, plus such
additional amounts of Attorney Costs as shall constitute its reasonable estimate
of Attorney Costs incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Company and the Administrative Agent).

The Committed Loan Notice delivered to the Administrative Agent pursuant to
Section 5.03(g) shall be deemed to be a representation and warranty that the
representations and warranties of the Borrower contained in Article VI are true
and correct in all material respects on and as of the Rockwood Funding Date;
provided, however, that the only representations and warranties the accuracy of
which shall be a condition precedent to the funding of up to $100,000,000 in
Loans hereunder are the representations and warranties provided pursuant to
Section 5.03(b).

(d) Section 6.14. The following proviso is hereby added at the end of
Section 6.14 of the Credit Agreement to read as follows:

provided, further, that with respect to the financial statements provided
pursuant to Section 7.02(e), this representation is made to the best knowledge
of the Company.

(e) Section 6.20. Section 6.20 of the Credit Agreement is hereby amended to read
as follows:

6.20 OFAC; Anti-Corruption Laws.

(a) None of the Borrowers, nor any of their Subsidiaries, nor, to the knowledge
of the Borrowers and their Subsidiaries, any director, officer, employee, agent,
affiliate or representative thereof, is an individual or entity currently the
subject of any Sanctions, nor is any Borrower or any Subsidiary located,
organized or resident in a Designated Jurisdiction.

 

10



--------------------------------------------------------------------------------

(b) The Borrowers and their Subsidiaries have conducted their business in
compliance in all material respects with applicable anti-corruption laws and
have instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.

(f) Section 7.02. Section 7.02 of the Credit Agreement is hereby amended such
that clause (e) is renumbered as clause (f) and a new clause (e) is hereby added
to Section 7.02 immediately before clause (f) to read as follows:

(e) promptly after the same are available on the applicable SEC website, until
such time as the Rockwood Acquisition is consummated, copies of (i) the audited
consolidated balance sheets of Rockwood and its Subsidiaries as of the end of,
and related statements of income and cash flows of Rockwood and its Subsidiaries
for, the fiscal year ending after December 31, 2013 and at least ninety
(90) days prior to the Rockwood Funding Date and (ii) the unaudited consolidated
balance sheet of Rockwood and its Subsidiaries as of the end of, and related
statements of income and cash flows of Rockwood and its Subsidiaries, for each
fiscal quarter ending after December 31, 2013 and at least forty-five (45) days
prior to the Rockwood Funding Date, prepared in accordance with GAAP except for
the absence of footnotes and for normal year-end audit adjustments; and

(g) Section 7.12. A new Section 7.12 is hereby added to the Credit Agreement
immediately following Section 7.11 to read as follows:

7.12 Subsidiary Guaranty.

Upon the earlier of (i) seventy days following the guarantee by the Company or
any of its Subsidiaries (excluding Rockwood and its Subsidiaries) of the
Rockwood Notes and (ii) the guarantee by the Company or any of its Subsidiaries
of any Specified Senior Notes, cause such Subsidiaries as are guarantors or
obligors with respect to either of the Rockwood Notes or any Specified Senior
Notes to execute and deliver the Subsidiary Guaranty, and deliver to the
Administrative Agent documentation of the types described in Sections
5.01(a)(iii) through 5.01(a)(vi), each in form and substance reasonably
satisfactory to the Administrative Agent; provided, that, at such time when

 

11



--------------------------------------------------------------------------------

neither the Company nor any Subsidiary is an obligor or guarantor of the
Rockwood Notes or any Specified Senior Notes, the Subsidiary Guaranty provided
pursuant to this Section 7.12 shall be released.

(h) Section 8.01. Section 8.01(n) of the Credit Agreement is hereby amended to
read as follows:

(n) Liens on the property and assets of any Person to the extent such Liens are
existing at the time such Person becomes a member of the Consolidated Group, and
any renewals, extensions or replacements thereof so long as the scope of the
property covered thereby is not increased, provided such Liens are not created
in contemplation thereof and do not extend to any property or assets of any
other member of the Consolidated Group;

(i) Section 8.02. Section 8.02 of the Credit Agreement is hereby amended to add
a new clause (e) immediately following clause (d) to read as follows:

(e) The Company may consummate the Rockwood Acquisition.

(j) Section 8.06. Section 8.06 of the Credit Agreement is hereby amended to read
as follows:

 

12



--------------------------------------------------------------------------------

8.06 Financial Covenant.

Permit the Consolidated Leverage Ratio as of the end of any fiscal quarter of
the Company to be greater than 3.5:1.00; provided that, if the Rockwood
Acquisition has been consummated, the Company shall not permit the Consolidated
Leverage Ratio as of the end of any fiscal quarter of the Company set forth
below to be greater than the ratio corresponding to such fiscal quarter:

 

Fiscal Quarter

   Consolidated
Leverage Ratio  

the fiscal quarter in which the Rockwood Acquisition is consummated (the
“Initial Quarter”):

     4.5:1.00   

the first, second and third fiscal quarters ending after the Initial Quarter:

     4.5:1.00   

the fourth fiscal quarter ending after the Initial Quarter:

     4.25:1.00   

the fifth fiscal quarter ending after the Initial Quarter:

     4.0:1.00   

the sixth fiscal quarter ending after the Initial Quarter:

     3.75:1.00   

the seventh fiscal quarter after the Initial Quarter (the “Final Quarter”):

     3.5:1.00   

each fiscal quarter ending after the Final Quarter:

     3.5:1.00   

(k) Section 8.07. Section 8.07(c) of the Credit Agreement is hereby amended to
read as follows:

(c) Indebtedness of any Person to the extent such Indebtedness is existing at
the time such Person becomes a member of the Consolidated Group and, any
refinancings, replacements or extensions thereof so long as the amount of such
Indebtedness, plus any accrued and unpaid interest, plus any reasonable penalty,
premium or defeasance costs and reasonable fees and expenses incurred in
connection with such refinancings, replacements or extensions, is not increased
at the time of such refinancing, replacement or extension, provided such
(i) Indebtedness is not created in contemplation thereof and (ii) the scope of
obligors liable for such Indebtedness is not increased; provided that this
subclause (ii) shall not exclude the Rockwood Notes so long as the Company is in
compliance with Section 7.12;

 

13



--------------------------------------------------------------------------------

(l) Section 8.09. A new Section 8.09 is hereby added to the Credit Agreement
immediately following Section 8.08 to read as follows:

8.09 Anti-Corruption Laws.

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 or other similar legislation in
other jurisdictions.

(m) Exhibits A, I and J. Exhibit A to the Credit Agreement is hereby deleted in
its entirety and replaced with Exhibit A attached hereto. New Exhibits I and J
are hereby added to the Credit Agreement in the form of Exhibits I and J
attached hereto.

2. Effectiveness; Conditions Precedent. This Amendment shall be and become
effective as of date hereof when all of the conditions set forth in this
Section 2 shall have been satisfied.

(a) Execution of Counterparts of Amendment. The Administrative Agent shall have
received counterparts of this Amendment, which collectively shall have been duly
executed on behalf of each of the Borrowers, the Administrative Agent and the
Required Lenders.

(b) Opinions of Counsel. The Administrative Agent shall have received favorable
opinions of legal counsel to the Borrowers, addressed to the Administrative
Agent and each Lender, dated as of the date hereof, and in form and substance
reasonably satisfactory to the Administrative Agent.

(c) Organization Documents, Resolutions, Etc. The Administrative Agent shall
have received a certificate of a Responsible Officer of each Borrower, in form
and substance reasonably satisfactory to the Administrative Agent and its legal
counsel, (i) certifying that the Organization Documents of such Borrower
delivered on the Closing Date have not been amended, supplemented or otherwise
modified and remain in full force and effect as of the date hereof, or, if such
Organization Documents have been amended, supplemented or otherwise modified,
attaching certified copies of the Organization Documents and (ii) attaching
resolutions of such Borrower approving and adopting this Amendment, the
transactions contemplated herein and authorizing the execution and delivery of
this Amendment and any documents, agreements or certificates related thereto and
certifying that such resolutions have not been amended, supplemented or
otherwise modified and remain in full force and effect as of the date hereof.

 

14



--------------------------------------------------------------------------------

(d) Lender/Arranger Fees. The Company shall have paid (i) to the Administrative
Agent, for the account of each Lender, all agreed upfront fees due and payable
to such Persons on the date hereof and (ii) to the Administrative Agent and
MLPFS, all fees due and payable to such Persons on the date hereof.

Without limiting the generality of the provisions of the last paragraph of
Section 10.03 of the Credit Agreement, for purposes of determining compliance
with the conditions specified in this Section 2, each Lender that has signed
this Amendment shall be deemed to have consented to, approved or accepted or to
be satisfied with, each document or other matter required hereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
effectiveness of this Amendment specifying its objection thereto.

3. Expenses. The Borrowers agree to reimburse the Administrative Agent for all
reasonable documented out-of-pocket costs and expenses of the Administrative
Agent in connection with the preparation, execution and delivery of this
Amendment, including without limitation the reasonable documented fees and
expenses of Moore & Van Allen PLLC.

4. Ratification. Each Borrower acknowledges and consents to the terms set forth
herein and agrees that this Amendment does not impair, reduce or limit any of
its obligations under the Loan Documents, as amended hereby. This Amendment is a
Loan Document.

5. Authority/Enforceability. Each Borrower represents and warrants as follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b) This Amendment has been duly executed and delivered by such Borrower and
constitutes its legal, valid and binding obligations, enforceable in accordance
with its terms, except as such enforceability may be subject to (i) applicable
Debtor Relief Laws and (ii) general principles of equity (regardless of whether
such enforceability is considered in a proceeding at law or in equity).

 

15



--------------------------------------------------------------------------------

(c) No material consent, approval, authorization or order of, or filing,
registration or qualification with, any court or Governmental Authority or third
party is required in connection with the execution, delivery or performance by
such Borrower of this Amendment.

(d) The execution and delivery of this Amendment does not (i) violate,
contravene or conflict with any provision of its Organization Documents or
(ii) materially violate, contravene or conflict with any Laws applicable to it.

6. Representations and Warranties of the Borrowers. Each Borrower represents and
warrants to the Lenders that after giving effect to this Amendment (a) the
representations and warranties set forth in Article VI of the Credit Agreement
are true and correct in all material respects as of the date hereof unless they
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, and (b) no Default
exists.

7. Counterparts/Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Amendment by telecopy or other secure electronic
format (.pdf) shall be effective as an original.

8. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

9. Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

10. Headings. The headings of the sections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Amendment.

 

16



--------------------------------------------------------------------------------

11. Severability. If any provision of this Amendment is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Amendment shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

[remainder of page intentionally left blank]

 

17



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.

 

COMPANY:     ALBEMARLE CORPORATION,     a Virginia corporation     By:  

 

    Name:  

 

    Title:  

 

BELGIAN BORROWER:     ALBEMARLE GLOBAL FINANCE COMPANY              SCA     By:
ALBEMARLE EUROPE SPRL,     as unlimited partner     By:  

 

    Name:  

 

    Title:  

 

 

ALBEMARLE CORPORATION

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ADMINISTRATIVE       AGENT:           BANK OF AMERICA, N.A.,     as
Administrative Agent     By:  

 

    Name:       Title:   LENDERS:     BANK OF AMERICA, N.A.,     as a Lender,
L/C Issuer and Swing Line Lender     By:  

 

    Name:       Title:       JPMORGAN CHASE BANK, NATIONAL ASSOCIATION     By:  

 

    Name:       Title:       BNP PARIBAS,     as a Lender     By:  

 

    Name:       Title:       THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,     as a
Lender     By:  

 

    Name:       Title:       THE ROYAL BANK OF SCOTLAND PLC,     as a Lender    
By:  

 

    Name:       Title:  

 

ALBEMARLE CORPORATION

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender By:  

 

Name:   Title:  

SUMITOMO MITSUI BANKING CORPORATION,

as a Lender

By:  

 

Name:   Title:  

U.S. BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

 

Name:   Title:  

HSBC BANK USA, NATIONAL ASSOCIATION,

as a Lender

By:  

 

Name:   Title:  

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

 

Name:   Title:  

THE NORTHERN TRUST COMPANY,

as a Lender

By:  

 

Name:   Title:  

 

ALBEMARLE CORPORATION

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

WHITNEY BANK, as a Lender By:  

 

Name:   Title:  

 

ALBEMARLE CORPORATION

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Exhibit A

FORM OF COMMITTED LOAN NOTICE

Date:             , 20    

 

To:   Bank of America, N.A., as Administrative Agent Re:   Credit Agreement
dated as of February 7, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”) among
Albemarle Corporation, a Virginia corporation (the “Company”), Albemarle Global
Finance Company SCA, a Belgium partnership limited by shares (“société en
commandite par actions”–“commanditaire vennootschap op aandelen”), the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, L/C Issuer and Swing Line Lender. Capitalized terms used but not
otherwise defined herein have the meanings provided in the Credit Agreement.

Ladies and Gentlemen:

The undersigned hereby requests (select one):

 

¨ A Borrowing of Committed Loans

 

¨ A conversion or continuation of Committed Loans

On                     ,          (a Business Day).

Applicable Currency:                     .



--------------------------------------------------------------------------------

In the amount of $        .1

Comprised of                      (Type of Committed Loan requested).

For Eurocurrency Rate Loans: with an Interest Period of                     
months.

Applicable Borrower:                     .

With respect to any Borrowing requested herein, the undersigned hereby
represents and warrants that (i) such request complies with the requirements of
Section 2.01(a) of the Credit Agreement and (ii) each of the conditions set
forth in Section 5.022 of the Credit Agreement has been satisfied on and as of
the date of such Borrowing.

 

 

1  Except as provided in Sections 2.03(c) and 2.04(c) of the Credit Agreement,
each Committed Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof.

2  The reference to 5.02 should be changed to 5.03 in the case of a Committed
Borrowing pursuant to Section 5.03 of the Credit Agreement.



--------------------------------------------------------------------------------

[APPLICABLE BORROWER] By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Exhibit I

FORM OF SUBSIDIARY GUARANTY

See attached.



--------------------------------------------------------------------------------

Exhibit J

FORM OF SOLVENCY CERTIFICATE

[            ], [        ]

The undersigned, [                    ], the [                    ] of Albemarle
Corporation (the “Parent”), is familiar with the properties, businesses, assets
and liabilities of the Parent and is duly authorized to execute this certificate
(this “Solvency Certificate”) on behalf of the Parent.

This Solvency Certificate is delivered pursuant to Section 5.03(e) of the Credit
Agreement dated as of February 7, 2014 (the “Credit Agreement”; terms defined
therein unless otherwise defined herein being used herein as therein defined)
among Parent, the other borrowers party thereto, each lender from time to time
party thereto (collectively, the “Lenders”) and Bank of America, N.A., as
administrative agent thereunder (in such capacity, the “Administrative Agent”).

As used herein, “Company” means Parent and its subsidiaries on a consolidated
basis.

1. I, [                    ], hereby certify that I am the
[                    ] of the Parent and that I am knowledgeable of the
financial and accounting matters of the Company, the Credit Agreement and the
covenants and representations (financial or otherwise) contained therein and
that, as such, I am authorized to execute and deliver this Solvency Certificate
on behalf of the Parent.

2. The undersigned certifies, on behalf of the Parent and not in [his/her]
individual capacity, that [he/she] has made such investigation and inquiries as
to the financial condition of the Parent as the undersigned deems necessary and
prudent for the purposes of providing this Solvency Certificate. The undersigned
acknowledges that the Administrative Agent and the Lenders are relying on the
truth and accuracy of this Solvency Certificate in connection with the making of
Loans under the Credit Agreement.

3. The undersigned certifies, on behalf of the Parent and not in [his/her]
individual capacity, that (a) the financial information, projections and
assumptions which underlie and form the basis for the representations made in
this Solvency Certificate were made in good faith and were based on assumptions
reasonably believed by the Parent to be fair in light of the circumstances
existing at the time made; and (b) for purposes of providing this Solvency
Certificate, the amount of contingent liabilities has been computed at the
amount which, in light of all the facts and circumstances existing as of the
date hereof, represents the amount that can reasonably be expected to become an
actual or matured liability reduced by the amount of any contribution or
indemnity that can reasonably be expected to be received.



--------------------------------------------------------------------------------

BASED ON THE FOREGOING, the undersigned certifies, on behalf of the Parent and
not in [his/her] individual capacity, that, on the date hereof, before and after
giving effect to the Rockwood Acquisition (and the Loans made or to be made and
other obligations incurred or to be incurred on the Closing Date):

(a) the Company is able to pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business;

(b) the Company does not intend to, and does not believe that it will, incur
debts or liabilities beyond the Company’s ability to pay as such debts and
liabilities mature in their ordinary course;

(c) the Company is not engaged in a business or a transaction, and is not about
to engage in a business or a transaction, for which the Company’s assets would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which the Company is engaged or is to
engage;

(d) the fair value of the assets of the Company is greater than the total amount
of liabilities, including, without limitation, contingent liabilities, of the
Company; and

(e) the present fair saleable value of the assets of the Company is not less
than the amount that will be required to pay the probable liability of the
Company on its debts as they become absolute and matured.

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate as of
the first date written above, solely in [his/her] capacity as
[                    ] of the Parent and not in [his/her] individual capacity.

 

Name:  

 

Title:  